DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 drawn to claims 1-18 in the reply filed on 08/20/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 10b-10h for unit cells in Figure 7a, see paragraph [0028].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Claims
	Claims 1-18 are pending in the application, claims 19-20 have been cancelled pursuant to the election made on 08/20/2021. 

		Claim Objections
Claim 3 objected to because of the following informalities: line 3 recites “flow paths for a fluid entering the a designated point”. Examiner suggests the removal of “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what it is meant by “the lattice structure forms a single plane device”, as if the device is a three-dimensional device, it would not be formed in a single plane. For examination, it will be interpreted that a lattice forming a single plane device is one 
Claims 4-6 are rejected by virtue of being dependent on a rejected claim. 
Regarding claim 7, it is recited on line 1 “the capillary flow path”, however it is recited in claim 2 line 2 that there is “at least one defined, capillary flow path”. It is unclear if there is one or more capillary flow paths. It is suggested to amend claim 7 such that it recites “wherein the at least one capillary flow path”. 
Regarding claim 12, it is unclear how the liquid-gas interfaces are optimized for transport of species from the liquid phase to the gas phase or optimized for efficient dissolution of gas molecules into a liquid phase as there is no additional structure provided to indicate how the lattice optimizes the liquid-gas interfaces or optimizes dissolution of gas molecules into a liquid phase. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (US-9597837-B1) in view of Sand (WO-2017/142867-A1) herein Sand 2017.
Regarding claim 1, Cesarano teaches a computer aided design (CAD) manufactured lattice structure (see column 1 lines 40-46 and column 2 lines 35-37) comprising: 
a plurality of tessellated cells formed from a plurality of interconnected struts (referred to as struts 403, 407, and 411) (column 5 lines 46-60 and Figure 4B); and 
	As stated by column 1 lines 53-56, the present invention relates to a fluidic device with a plurality of struts forming a network of pores. It is understood from Figure 4B that the points where the struts 403, 407, and 411 contact one another is where they are interconnected. Further, it is understood that these interconnections will form tessellated cells. 
the interconnecting struts (403, 407, 411) forming voids within each cell, the voids communicating with one another, and the struts (403, 407, 411) being formed 
	As stated by column 1 lines 48-52, there is purposeful variation of the structure within the porous fluidic device which produces regions that are structurally different from one another, allowing for user controlled flow behavior of the fluid. As further stated by column 2 lines 33-34, the spacing between struts within a layer can vary. It is understood that variation of the structure within the porous fluidic device will form varying porosity throughout the structure. As stated by column 4 lines 52-54 in reference to Figures 2A-2B, an interconnected porosity is created with the lattice of offset struts. It is understood that the lattice pattern seen in Figure 2B is similar to the structure in region R2 of Figure 4B. 
Cesarano does teach as stated by column 2 lines 22-34 that manufacturing of the structure is made by depositing a slurry, ink, or paste, where the slurry may contain a polymer. However, Cesarano does not specifically teach that the polymer may be a curable resin.
	In the analogous art of producing a three-dimensional structure by additive manufacturing, Sand 2017 teaches additive manufacturing with a thermoset resin (Sand 2017; abstract). 
	Specifically, Sand 2017 teaches additive manufacturing with a thermoset resin. As stated by page 4 lines 18-27, a thermoset resin may be used for material extrusion where the heat applied to extrude the material provides the energy required to cure the thermoset resin. It is understood that resin is a polymer. It would have been obvious to one skilled in the art to modify the slurry as taught by Cesarano such that it includes the thermoset resin as taught by 
Regarding claim 2, modified Cesarano further teaches wherein the interconnecting struts (403, 407, 411) and the voids create at least one defined, capillary flow path within the lattice structure for a fluid entering the lattice structure.
Figures 4A-4C of Cesarano depict a lattice with offset struts and one or more channels 402 (column 5 lines 40-44). It is understood that these channels 402 are created by struts 403 which in turn create voids. 
Regarding claim 3, modified Cesarano further teaches wherein the lattice structure forms a single plane device having a porosity that creates a plurality of separate capillary flow paths (402) for a fluid entering the a designated point of the lattice structure.
It is understood that the channels 402 as seen in Figures 4A-B of Cesarano will be channels that travel in a straight line, and as such will be a single plane device with a porosity that creates a plurality of separate capillary flow paths. It is understood that the top of the device, see Figure 4A, is a designated point for fluid entry of the lattice structure. 
Regarding claim 4, modified Cesarano teaches the lattice structure of claim 3, where modified Cesarano further teaches wherein the separate capillary flow paths (402) are formed generally parallel to one another such that the fluid entering the 2MDE/sw/chsApplication No.: 16/549,543Docket No.: 16336-000141-USdesignated point is split into the plurality of separate capillary flow paths after entering the lattice structure.
It is understood that the top of the lattice structure is the designated point of fluid entry, and as seen in Figures 4A-B of Cesarano it is understood that fluid will be split into capillary flow paths (402). 
Regarding claim 5, modified Cesarano teaches the lattice structure of claim 4, where modified Cesarano further teaches wherein the separate capillary flow paths (402) form linear flow paths.
As seen in Figure 4B of Cesarano, it is understood that channels 402 are linear flow paths. 
Regarding claim 6, modified Cesarano teaches the lattice structure of claim 4, where modified Cesarano further teaches wherein the separate capillary flows are created in first and second non-parallel planes within the lattice structure.
It is understood that section R2 in Figure 4B of Cesarano is similar to the structure shown in Figure 2B, where the simulated model of Figure 2C has fluid flowing in non-uniform flow patterns (column 5 lines 1-5). As such it is understood that there will be capillary flows created in first and second non-parallel planes within the structure. 
Regarding claim 7, modified Cesarano teaches the lattice structure of claim 2, where modified Cesarano further teaches wherein the capillary flow path forms a spiral flow path extending within an internal three dimensional volume of the lattice structure.
It is understood that region R2 has the same structure as seen in Figure 2B of Cesarano. It is understood that Figure 2C shows a model of the fluid flowing through the device (Cesarano; column 5 lines 1-7). It is understood that fluid may flow in a spiral pattern. 
Regarding claim 8, modified Cesarano further teaches wherein the varying porosity is such as to create an increasing capillary flow action across a dimension of the lattice structure, from a first portion (referred to as region R1) to a second portion (referred to as region R2) of the lattice structure (Cesarano; column 5 lines 44-45 and Figure 4B).

Regarding claim 10, modified Cesarano further teaches wherein the lattice structure forms a plurality of liquid-gas interfaces.
It is understood that when a liquid is put into the device of Cesarano, as the liquid travels there will be portions within the structure where liquid meets gas, and are therefore liquid-gas interfaces. 
Regarding claim 11, modified Cesarano further teaches wherein the lattice structure is constructed using a catalyst to form a plurality of solid-liquid-gas interfaces.
It is understood that Cesarano has been modified with Sand 2017 such that the slurry contains the thermosetting resin (Sand 2017). Cesarano further teaches as stated by column 2 lines 24-28, the slurry may contain a catalyst for reacting with a fluid, or that the fluidic device is coated with a catalyst for facilitating a reaction with one or more fluids or a mixture of fluids and a solid. 
Note: recitiation of “wherein the lattice structure is constructed” is a product by process limitation, therefore so long as the structure is taught by the prior art, the prior art will read on the limitation, see MPEP 2113. 
Regarding claim 12, modified Cesarano further teaches wherein the lattice structure comprises a lattice fluidic device for evaporative mass transport, which is formed to create at least one of: 
the occurrence of liquid-gas interfaces throughout at least a portion of the lattice structure, the liquid-gas interfaces being are optimized for transport of species from the liquid phase to the gas phase. 
	It is understood that “fluids” encompass both gases and liquids (Cesarano; column 4 line 28). It is understood that as a liquid is flowed through the device of Cesarano, as liquid fills the spaces it will contact air (gas). 	
Note: the limitations of the liquid-gas interfaces being optimized for efficient dissolution of gas molecules into a liquid phase and a liquid-liquid extraction device are not required due to the recitation of “to create at least one of”. Claim 12 is directed to how the device will be used with liquids and gases, which is an intended use of the device. As the prior art meets the structural limitations of the device, the limitations of the claim are met.   
Regarding claim 13, modified Cesarano further teaches wherein the lattice structure comprises a lattice fluidic heat exchanger, which enables two immiscible fluids of different temperatures to be brought into contact within the lattice structure to facilitate heat transfer.
As stated by column 7 lines 17-23 of Cesarano, fluidic devices with a first lattice region with offset struts may be used to modify, enhance, or improve thermal transfer and mixing of multiple materials. It is understood that this encompasses a fluidic heat exchanger, as it allows for thermal transfer and mixing of multiple materials within the lattice structure. 
Regarding claim 14, modified Cesarano further teaches wherein the lattice structure forms a lattice fluidic thermal element, in which the lattice is made of a thermally conductive material and provides at least one of selective heating or cooling of the fluid. 
It is understood that Cesarano has been modified with Sand 2017 such that the slurry contains the thermosetting resin (Sand 2017). It is further stated by column 2 lines 28-30 that the slurry of Cesarano may contain a metal. It is understood that metal is a thermally conductive material. As such, the lattice structure will form a thermal element, in which the lattice is made of a thermally conducive material (metal). 

Regarding claim 15, Cesarano teaches a computer aided design (CAD) manufactured lattice structure (see column 1 lines 40-46 and column 2 lines 35-37) comprising: 
a plurality of tessellated cells formed from a plurality of interconnected struts (403, 407, 411) (column 5 lines 46-55 and Figure 4B); 
	It is understood that the struts 403, 407, and 411 are interconnected where the struts contact one another, which forms a plurality of tessellated cells. 
the interconnecting struts (403, 407, 411) forming voids within each cell, the struts (403, 407, 411) being formed such that the voids have a non-uniform dimension and communicate with one another to create a varying porosity within the lattice structure; and 
	As seen in Figure 4B, it is understood that there will be voids created by struts 403, 407, and 411. As stated by column 2 lines 35-44, the design for the three-dimensional geometry of a porous device uses software that can match a pre-selected property such as porosity of the 
wherein the lattice is constructed using a material which forms a catalyst to create solid-liquid-gas interfaces at each of the voids within the lattice structure.
	As stated by column 2 lines 22-28, the structure is made by depositing a slurry, where the slurry may contain a catalyst for reacting with a fluid, or that the structure is coated with a catalyst. It is understood that as fluid is brought through the device, the fluid will contact air and the struts 403, 407, and 411, creating solid-liquid-gas interfaces. It is further stated by column 2 lines 25-28 that when there is a catalyst, the catalyst facilitates a reaction within one or more fluids or a mixture of one or more fluids and a solid. 
	Cesarano does teach where the slurry may contain a polymer (column 2 line 30), however Cesarano does not teach where the struts are formed from a curable resin (where a resin is understood to be a polymer). 
In the analogous art of producing a three-dimensional structure by additive manufacturing, Sand 2017 teaches additive manufacturing with a thermoset resin (Sand 2017; abstract). 
	Specifically, Sand 2017 teaches additive manufacturing with a thermoset resin. As stated by page 4 lines 18-27, a thermoset resin may be used for material extrusion where the heat applied to extrude the material provides the energy required to cure the thermoset resin. It is understood that resin is a polymer. It would have been obvious to one skilled in the art to modify the slurry as taught by Cesarano such that it includes the thermoset resin as taught by 
Regarding claim 16, modified Cesarano further teaches wherein the plurality of tessellated cells form a three dimensional lattice structure.
	It is understood from Figure 4A-B of Cesarano that the tessellated cells formed by the struts 403, 407, and 411 will create a three dimensional lattice structure. 
Regarding claim 17, modified Cesarano teaches the lattice structure of claim 16, where modified Cesarano further teaches wherein the plurality of tessellated cells enable a capillary flow through the structure to be controlled in two distinct planes non parallel to one another.
It is understood that region R2 in Figure 4B of Cesarano is similar to the structure seen in Figure 2B. And as seen in the simulated flow of Figure 2C, it is understood that flow may be occurring in two planes that are not parallel to one another. Where column 1 lines 43-46 states that varying geometry allows for user controlled flow behavior of fluid within the porous fluidic device. 
Regarding claim 18, modified Cesarano further teaches wherein the lattice structure creates a plurality of distinct capillary flow channels (402) through the lattice structure, the flow channels (402) residing in a common plane.
It is understood from Figure 4B of Cesarano that channels 402 are capillary flow channels, and that the flow channels allow for fluid movement in one direction (downwards) and will therefore reside in a common plane. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (US-9597837-B1) in view of Sand (WO-2017/142867-A1) herein Sand 2017 as applied to claim 1 above, and in further view of Sand (US-2016/0151982-A1) herein Sand 2016.
Regarding claim 9, modified Cesarano teaches the lattice structure of claim 1, where modified Cesarano further teaches wherein at least a portion of the lattice structure is carbonized.
As recited by page 25 lines 3-4 of Sand 2017, “Structures can be carbonized thermally after the part has been nearly fully cured.” It is understood that the structure of Sand 2017 is made of thermoset resin, see page 24 lines 27-29. However, Sand 2017 does not provide a motivation for carbonizing the structure. 
In the analogous art of preparing a three dimensional structure by using thermoset materials, Sand 2016 teaches an additive manufacturing process that carbonizes the thermoset resin (Sand 2016; abstract and [0116]). 
Specifically, Sand 2016 teaches where radiation energy may be used to carbonize the structure after a thermoset resin has been cured ([0116]). 
It would have been obvious to one skilled in the art to modify the device of modified Cesarano such that at least a portion of it is carbonized as taught by Sand 2017, because Sand 2016 teaches that carbonized materials may be dosed with different materials on porous carbon (Sand 2016; [0117]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,130,131. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘131 is drawn to a substrate with a plurality of flow channels formed between and around a plurality of struts, where the struts are formed such that the flow channels are configured to achieve a desired degree of fluid flow, where the unit cell forms a shape that can be tessellated. Claim 1 of the instant application is drawn to a plurality of tessellated cells that form interconnected struts, where the struts form voids to create a varying porosity. 
Claim 3 of ‘131 is drawn to the struts being dimensioned to cause the flow channels to create a capillary flow action. Claim 2 of the instant claims is drawn to the struts and voids creating at least one defined capillary flow path.   

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Al-Rub (US-2019/0145298-A1) teaches a catalytic converter maze-like flow passages created by struts that allows gases to flow through one unit cell to another to split into multiple paths ([0063] and [0070]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798